Case: 3:18-cv-00139-WHR-MRM Doc #: 46 Filed: 05/18/20 Page: 1 of 9 PAGEID #: 1758




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

  CURTIS MOODY,                         :
               Petitioner,
         v.                                  Case No. 3:18-cv-139
                                        :
  TOM SCHWEITZER, Warden,                    JUDGE WALTER H. RICE
  Lebanon Correctional Institution,
                                        :
               Respondent.




         DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
         JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #27) AND
         SUPPLEMENTAL REPORT AND RECOMMENDATIONS (DOC. #38);
         OVERRULING PETITIONER’S OBJECTIONS THERETO (DOCS. ##36,
         43); DISMISSING WITH PREJUDICE PETITION FOR WRIT OF
         HABEAS CORPUS (DOC. #1 AS AMENDED BY DOC. #7); DENYING
         CERTIFICATE OF APPEALABILITY AND LEAVE TO APPEAL IN
         FORMA PAUPERIS; JUDGMENT TO ENTER IN FAVOR OF
         RESPONDENT AND AGAINST PETITIONER; TERMINATION ENTRY




         Petitioner Curtis Moody was convicted of murder, felonious assault and

having weapons while under disability. Moody’s judgment was affirmed on direct

appeal. State v. Moody, 2016-Ohio-8366, 2016 WL 7496642 (2d Dist. Dec. 23,

2016).

       Moody filed a Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus,

Doc. #1, asserting five Grounds for Relief. Before Respondent answered, Moody

amended his Petition to include another Ground for Relief, Doc. #7. In his

Traverse, Doc. #22, Moody attempts to add two additional Grounds for Relief.
Case: 3:18-cv-00139-WHR-MRM Doc #: 46 Filed: 05/18/20 Page: 2 of 9 PAGEID #: 1759




      United States Magistrate Judge Michael R. Merz issued a Report and

Recommendations, Doc. #27, recommending that the Court dismiss the Petition

with prejudice, and deny a certificate of appealability and leave to appeal in forma

pauperis. Moody filed Objections to that judicial filing, Doc. #36. The Court then

recommitted the matter to Magistrate Judge Merz, Doc. #37, who issued a

Supplemental Report and Recommendations, Doc. #38, again recommending

dismissal with prejudice. Moody has filed Objections, Doc. #43, to the

Supplemental Report and Recommendations.

      The Court must make a de novo review of those portions of the Reports and

Recommendations to which proper Objections have been filed. Fed. R. Civ. P.

72(b)(3); 28 U.S.C. §636(b)(1).

      Based on the reasoning and citations of authority set forth by Magistrate

Judge Merz in his Report and Recommendations, Doc. #27, and Supplemental

Report and Recommendations, Doc. #38, as well as upon a thorough de novo

review of this Court’s file and the applicable law, the Court ADOPTS said judicial

filings in their entirety. The Court OVERRULES Petitioner’s Objections, Docs.

##36, 43.

                                           I.

      In the First Ground for Relief, Petitioner claims that the trial court’s refusal to

suppress photo identification evidence violated his due process rights. There were

several eyewitnesses to Moody’s murder of Jeffrey Farr. The first eyewitness

interviewed by the police was shown a computer-generated photo array with six


                                           2
Case: 3:18-cv-00139-WHR-MRM Doc #: 46 Filed: 05/18/20 Page: 3 of 9 PAGEID #: 1760




photographs, including Moody’s and D.W.’s. The eyewitness identified D.W. as

the shooter. Because the detective forgot to save that photo array in his

computer, he had to generate a new photo array when other eyewitnesses were

interviewed the following week. The new photo array did not include D.W.’s

photograph. All other eyewitnesses identified Moody as the shooter.

      The Second District Court of Appeals held that the trial court properly

overruled the motion to suppress the pretrial identifications because the photo

arrays were not “unduly suggestive.” Moody, 2016-Ohio-8366, at ¶33. The Court

agrees with Magistrate Judge Merz that the Second District’s decision is neither

contrary to, nor an objectively unreasonable application of, controlling Supreme

Court precedent as set forth in Neil v. Biggers, 409 U.S. 188 (1972), and Manson

v. Brathwaite, 432 U.S. 98 (1977). Nor did it rest on an unreasonable

determination of the facts.

      As the Magistrate Judge explained, nothing about the fact that D.W.’s photo

was not included in the subsequent photo arrays renders those arrays “unduly

suggestive,” and it is purely speculative to suggest that the other eyewitnesses

would not have identified Moody as the shooter if D.W.’s photo had been included.

Moreover, there is no evidence of bad faith on the part of the detective who failed

to save the initial photo array. The Court therefore DISMISSES the First Ground

for Relief WITH PREJUDICE.




                                         3
Case: 3:18-cv-00139-WHR-MRM Doc #: 46 Filed: 05/18/20 Page: 4 of 9 PAGEID #: 1761




                                           II.

      In his Second Ground for Relief, Moody maintains that the trial court

deprived him of a fair trial when it failed to grant his attorney’s oral motion to

continue the trial. He points to a sidebar conversation at trial in which his attorney

objected to the presentation of still photographs of Farr’s body, which were taken

from the police cruiser video. The attorney, noting that he had just received the

photographs two days earlier, “renewed” his objection “based on the request for a

continuance, because I just saw these on Saturday.” The court overruled the

objection. Doc. #15-3, PageID##823-24.

      Moody maintains that the prosecution’s failure to produce the photographs

in a timely manner violated Brady v. Maryland, 373 U.S. 83 (1963), and that the

court erred in failing to grant a continuance. The Second District Court of Appeals

held that, even assuming that this was Brady material, there was no Brady

violation because the material was disclosed prior to trial and there was no

indication that Moody was prejudiced by the delay. 2016-Ohio-8366, at ¶45. The

court also noted that, despite defense counsel’s reference to a “renewed

objection,” there was no written motion and the transcript contains no discussion

of an earlier request for a continuance. Moreover, there was no suggestion at the

sidebar of any prejudice. Id. at ¶ 40. The Second District concluded that, based

on the limited record and the lack of apparent prejudice, the trial court did not

abuse its discretion in refusing to continue the trial. Id. at ¶ 41.




                                           4
Case: 3:18-cv-00139-WHR-MRM Doc #: 46 Filed: 05/18/20 Page: 5 of 9 PAGEID #: 1762




      Magistrate Judge Merz found, and the undersigned agrees, that the still

photographs are not Brady material. Moody admits that the state used them to

bolster the case against him, and he makes no effort to explain how the photos are

exculpatory or how he could have used them to impeach the State’s witnesses. 1

Moreover, under the circumstances presented here, Moody has not demonstrated

that the denial of the request for a continuance rose to the level of a due process

violation. See Ungar v. Sarafite, 376 U.S. 575, 589 (1964) (holding that this is a

matter within the discretion of the trial judge, and not all denials of requests for

additional time violate due process).

      Accordingly, the Court DISMISSES the Second Ground for Relief WITH

PREJUDICE.

                                          III.

      In the Third Ground for Relief, Moody argues that the trial court abused its

discretion in designating Zanetta White, the mother of two of Moody’s children,

and Rhonda Alves, Moody’s mother, as court witnesses. The Second District held

that the court did not designate White as a court’s witness and did not commit

plain error in allowing the State to ask her leading questions. 2016-Ohio-8366, at

¶¶58-60. The trial court did designate Alves as a court’s witness, but only after




1
   To the extent Moody also argues that the photographs were not properly
authenticated, this is a matter of state evidence law, not cognizable in habeas
corpus.

                                           5
Case: 3:18-cv-00139-WHR-MRM Doc #: 46 Filed: 05/18/20 Page: 6 of 9 PAGEID #: 1763




her evasive testimony concerning what she saw. The Second District found no

abuse of discretion. Id. at ¶¶61-62.

      Magistrate Judge Merz recommended dismissing this claim because whether

the trial judge abused his or her discretion is a state law question, not a

constitutional question. Although Moody continues to explain why he believes the

trial court abused its discretion, he does not address the fact that this claim is not

cognizable in habeas corpus. The Court therefore DISMISSES the Third Ground for

Relief WITH PREJUDICE.

                                          IV.

      In his Fourth Ground for Relief, Moody argues that his due process rights

were violated when multiple witnesses introduced hearsay statements at trial.

Magistrate Judge Merz properly found that this is a state law evidence question

that is not cognizable in habeas corpus. The Fourth Ground for Relief is subject to

DISMISSAL WITH PREJUDICE on this basis.

                                          V.

      With respect to the Fifth Ground for Relief, Moody, in his Traverse, raised

numerous claims of prosecutorial misconduct that were not asserted in his

Petition. 2 Magistrate Judge Merz correctly concluded that these claims are not

properly before the Court and should be DISMISSED WITH PREJUDICE.




2
   The Fifth Ground for Relief, as asserted in the Petition, raises a claim of “fraud
on the court.” In his Traverse, Moody moves this to “Ground Eight.”

                                           6
Case: 3:18-cv-00139-WHR-MRM Doc #: 46 Filed: 05/18/20 Page: 7 of 9 PAGEID #: 1764




                                          VI.

      In his Sixth Ground for Relief, Moody argues that the trial court violated his

Fifth and Sixth Amendment rights by allowing ex parte communications and

conducting proceedings without his presence. More specifically, he challenges the

trial court’s handling of a note from the jury during deliberations.

      Magistrate Judge Merz found that this claim is procedurally defaulted. It

also fails on the merits because the record shows that there was no ex parte

communication. Counsel for both sides was present during the conference in

which the court discussed the jury note. 3

      Moody also appears to challenge the fact that the trial court responded to

the jury note by replaying the portions of the jail phone calls that had been played

in court. Magistrate Judge Merz noted that defense counsel agreed to that course

of action, thereby waiving any objection. To the extent that Moody argues that his

attorney provided ineffective assistance in failing to object, that claim is

procedurally defaulted.

      For the reasons set forth by Magistrate Judge Merz, the Court DISMISSES

the Sixth Ground for Relief WITH PREJUDICE.




3
   To the extent that Moody now argues that he had a right to be physically
present during this in-chambers conference, Magistrate Judge Merz notes that this
claim is procedurally defaulted.

                                           7
Case: 3:18-cv-00139-WHR-MRM Doc #: 46 Filed: 05/18/20 Page: 8 of 9 PAGEID #: 1765




                                        VII.

      In his Traverse brief, Moody asserts a claim of cumulative error. Like the

claims of prosecutorial misconduct, this claim was not pled in the Petition.

Because the claim of cumulative error is not properly before the Court, the Court

DISMISSES it WITH PREJUDICE.

                                        VIII.

      As previously noted, Moody’s claim of fraud on the court was originally pled

as the Fifth Ground for Relief. This claim is based on the introduction of an

autopsy diagram allegedly showing Mr. Farr’s entrance and exit wounds. At trial,

the chief deputy coroner testified that he did not prepare the document and had

never seen it.

      Magistrate Judge Merz properly found that this claim is procedurally

defaulted. It also fails on the merits. The exhibit was not introduced by the

prosecution, but rather by Moody’s own attorney on cross-examination, and the

chief deputy coroner insisted that it was inaccurate. These circumstances simply

do not support a claim of fraud on the court.

                                         IX.

      For the reasons explained above, the Court ADOPTS Magistrate Judge

Merz’s Report and Recommendations and Supplemental Report and

Recommendations, Docs. ##27, 38, and OVERRULES Petitioner’s Objections

thereto, Docs. ##36, 43.




                                          8
Case: 3:18-cv-00139-WHR-MRM Doc #: 46 Filed: 05/18/20 Page: 9 of 9 PAGEID #: 1766




      The Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus, Doc. #1,

as amended by Doc. #7, is DISMISSED WITH PREJUDICE.

      Given that Petitioner has not made a substantial showing of the denial of a

constitutional right and, further, that the Court’s decision herein would not be

debatable among reasonable jurists, and because any appeal from this Court’s

decision would be objectively frivolous, Petitioner is denied a certificate of

appealability, and is denied leave to appeal in forma pauperis.

      Judgment will be entered in favor of Respondent and against Petitioner.



      The captioned case is hereby ordered terminated upon the docket records of

the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.




Date: May 18, 2020
                                        WALTER H. RICE
                                        UNITED STATES DISTRICT JUDGE




                                           9
